DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I, Species I (Figs. 2-7) (claims 1-9) in the reply filed on 01/15/2021 is acknowledged. However claim 7 does not read on elected species and withdrawn from consideration.

Claims 7, 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/15/21.

Claim Rejections - 35 USC § 112
3.	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are described in claim 6 which need to be included in claim 1 for a display device to function. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



4.	Claims 1-6 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recites “.. a spacer in a layer identical to the cover layer..” is indefinite as it appears “a layer” is an identical but different  layer. But as shown the cover layer and the spacer is from a same single layer. Appropriate correction is required.

Claims 1-6 are rejected as being dependent on claim 1.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):

(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



5.	Claim 8 is rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. For example the exposure device as claimed is a just a photomask which is not used to do anything individually rather it is used to make device as claimed in claim 1 and therefore it should be written in a way to be dependent on claim 1 or have limitations to make a display device as claimed 1. Appropriate correction is required.

Claim 9 is rejected as being dependent on claim 7.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claim 1 is rejected under 35 U.S.C. 103 as being obvious over Zhang et al. (US PGPUB 2019/0198592 A1)

Regarding claim 1: Zhang teaches in Fig. 9 about a display device comprising: 


    PNG
    media_image1.png
    349
    590
    media_image1.png
    Greyscale

a plurality of picture elements,
wherein a first electrode 14 is formed in each of the plurality of picture elements,
a cover layer 15 is formed such that an opening of the first electrode is formed,
a spacer 16 in a layer identical to the cover layer is provided between two of the first electrodes,
the spacer is formed with a height greater than a height of the cover layer (as shown), and
an outer edge portion of the spacer is spaced from an outer edge portion of the cover layer (as shown).



7.	Claims 1-6 are rejected under 35 U.S.C. 103 as being obvious over ‘3341 et al (JP2011-233341, applicant provided IDS) and Tomimatsu et al. (US PGPUB 2004/0150319 A1)

Regarding claim 1: ‘3341 teaches in claims 1-4, [0012], [0014], [0022] Fig. 8 about a display device comprising: 
a plurality of picture elements [0023],
wherein a first electrode 2 is formed in each of the plurality of picture elements,
a cover layer 10 is formed such that an opening of the first electrode is formed,
a spacer 3 in a layer identical to the cover layer is provided between two of the first electrodes (between two elements not shown),
the spacer is formed with a height greater than a height of the cover layer (as shown), and
an outer edge portion of the spacer is spaced from an outer edge portion of the cover layer (as shown. Tomimatsu also teaches in Fig. 2 about the same limitation about spacer 300 spaced from cover layer 130).

Regarding claim 2: ‘3341 shows in Fig. 8 wherein the cover layer and the spacer are formed from the same photosensitive organic material ([0012] teaches Resin. Tomimatsu also teaches in Fig. 2, [0053] about the same material).

It would have been obvious to one of ordinary skill in the art at the time of the invention was made to have the material claimed, since it has been held to be within the general skill of a 

Regarding claim 3: ‘3341 teaches in [0022] wherein the outer edge portion of the cover layer and the outer edge portion of the spacer are formed at intervals equal to or greater than a resolution of an exposure device to be used ([0022] teaches a gray tone mask or a halftone mask).

Also, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have intervals as claimed with routine experiment and optimization by taking the resolution of the gray tone mask or halftone mask. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).


Regarding claim 4: ‘3341 does not explicitly talk about wherein the outer edge portion of the cover layer and the outer edge portion of the spacer are formed at an interval of 2 µm or greater.

However, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have intervals as claimed with routine experiment and optimization by taking the resolution of the gray tone mask or halftone mask. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum  In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 5: Tomimatsu teaches in Fig. 2 wherein the spacer is formed on a surface of an organic film 56 (56, 130, 300 are all insulating resin).

Regarding claim 6: ‘3341 teaches a second electrode 5 opposite to the first electrode 2, wherein a light-emitting layer i4 s formed between the first electrode and the second electrode.

8.	Claims 8-9 are rejected under 35 U.S.C. 103 as being obvious over ‘3341 et al (JP2011-233341, applicant provided IDS) and Tomimatsu et al. (US PGPUB 2004/0150319 A1) and Lee et al. (US PGPUB 2011/0095294 A1)

Regarding claim 8: ‘3341 teaches in [0022] about a  gray tone mask or a halftone mask (therefore an exposure device) but does not explicitly talk about  an exposure device configured to perform patterning through photolithography, the exposure device comprising:
a light source configured to emit light to an organic film; and a photomask configured to block some of light from the light source, wherein the photomask includes a light blocking portion configured to block the light,

a light-transmitting portion formed around the light blocking portion and configured to allow transmission of the light, and


Lee teaches in Fig 9 about an exposure device comprising:
a light source configured to emit light to an organic film; and 
a photomask configured to block some of light from the light source, wherein the photomask includes a light blocking portion configured to block the light,
a light-transmitting portion L1 formed around the light blocking portion L2 and configured to allow transmission of the light, and
a translucent portion L3 formed adjacent to the light-transmitting portion and configured to allow partial transmission of the light.



    PNG
    media_image2.png
    485
    691
    media_image2.png
    Greyscale



Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention to use Lee’s grey one mask by configuring in ‘3341’s device to form the spacer and cover layer accordingly to have different heights and spaced apart to control removing of portions as a design choice as shown in Lee’s Fig. 9

Regarding claim 9: Lee teaches in Fig. 9 about wherein the translucent portion is formed surrounding the light-transmitting portion, and the light-transmitting portion is formed surrounding the light blocking portion.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Friday 7 am -4 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897